 



Exhibit-10.1
 
Commonwealth Edison Company Long-Term Incentive Plan
(Effective January 1, 2007)
 





--------------------------------------------------------------------------------



 



Commonwealth Edison Company Long-Term Incentive Plan

 
(Effective January 1, 2007)
 
1. Establishment.  The Commonwealth Edison Company Long-Term Incentive Plan (the
“Plan”) is established by Commonwealth Edison Company, an Illinois corporation
(the “Company”), effective January 1, 2007.
 
2. Purpose.  The purpose of the Plan is to reward achievement of key goals over
three-year performance cycles, to enhance the Company’s ability to attract,
motivate, reward and retain certain officers and executive employees, to align
and strengthen their commitment to the success of the Company, and to promote
the long-term objectives of the Company.
 
3. Definitions.
 
(a) Affiliate means any person or entity (including Exelon and each Subsidiary)
that directly or indirectly controls, is controlled by, or is under common
control with, the Company.
 
(b) Award means the incentive award payable to a Participant hereunder with
respect to a Performance Cycle and each Plan Year within such Performance Cycle.
 
(c) Board means the Board of Directors of the Company.
 
(d) Cause means, with respect to any Employee:
 
(1) the refusal to perform or habitual neglect in the performance of the
Employee’s duties or responsibilities, or of specific directives of the officer
or other executive of the Company or any of its Affiliates to whom the Employee
reports which are not materially inconsistent with the scope and nature of the
Employee’s employment duties and responsibilities;
 
(2) the Employee’s willful or reckless commission of act(s) or omission(s) which
have resulted in or are likely to result in, a material loss to, or material
damage to the reputation of, the Company or any of its Affiliates, or that
compromise the safety of any employee or other person;
 
(3) the Employee’s commission of a felony or any crime involving dishonesty or
moral turpitude;
 
(4) the Employee’s material violation of the Company’s or any Affiliate’s Code
of Business Conduct (including the corporate policies referenced therein) which
would constitute grounds for immediate termination of employment, or of any
statutory or common law duty of loyalty to the Company or any of its
Affiliates; or
 
(5) any breach by the Employee of any one or more restrictive covenants for the
benefit of the Company or any of its Affiliates.
 
(e) Code means the Internal Revenue Code of 1986, as amended, and all applicable
regulations and rulings thereunder as in effect from time to time.
 
(f) Company means Commonwealth Edison Company, an Illinois corporation, and any
successor thereto.
 
(g) Disability means a physical or mental condition on account of which benefits
under the long-term disability plan of the Company or one of its Affiliates,
whichever covers the Participant, have commenced.
 
(h) Eligible Executive means an Employee whose level is Vice-President (or any
equivalent successor level) or higher.
 
(i) Employee means an employee of the Company or a Subsidiary employed in an
executive or officer level position.
 
(j) Exelon means Exelon Corporation, a Pennsylvania corporation and the sole
shareholder of the Company.
 
(k) Incentive Pool means an amount, expressed either as a dollar value or
pursuant to an objective formula or performance measure, that is designated by
the Board as available to pay Awards for a Performance Cycle and each Plan Year
within such Performance Cycle, pursuant to Section 6(a).





--------------------------------------------------------------------------------



 



 
(l) Participant means an Eligible Executive who has been selected by the Board
to participate in the Plan for a particular Performance Cycle, including
Eligible Executives who are selected after a Performance Cycle has commenced,
pursuant to Section 4(b).
 
(m) Performance Cycle means a three-year performance cycle beginning on January
1 of any year designated by the Board.
 
(n) Performance Goals means the objective performance goal(s) designated by the
Board pursuant to Section 6(b) with respect to an Incentive Pool.
 
(o) Plan means this Commonwealth Edison Company Long-Term Incentive Plan as set
forth herein and as amended from time to time.
 
(p) Plan Year means each of the three calendar years within a Performance Cycle.
 
(q) Retirement means a Participant’s termination of employment other than for
Cause after attaining age 50 with 10 years of service under any defined benefit
pension plan maintained by the Company or one of its Affiliates for the benefit
of the Participant (including for this purpose any deemed pension service
granted to the Participant under an employment or change in control agreement to
the extent any applicable vesting or other conditions to such deemed service
have been satisfied upon such termination of employment).
 
(r) Subsidiary means a business which is affiliated through common ownership
with the Company, and which is designated by the Board as an employer whose
employees may be eligible to participate in the Plan, but only with respect to
such period of affiliation.
 
4. Participation.
 
(a) Generally.  Not later than three months after the beginning of each
Performance Cycle, the Board shall designate the Participants (if any) for such
Performance Cycle. Any individual who is an Eligible Executive as of the first
day of the Performance Cycle may be designated as a Participant.
 
(b) Individuals Who Become Eligible Executives During a Performance Cycle.  An
individual who becomes an Eligible Executive after the first day of a
Performance Cycle may be designated as a Participant for the remainder of the
Plan Year in which such participation commences and any subsequent Plan Year
within such Performance Cycle. Any Award for the Plan Year in which such
participation commences shall be prorated pursuant to Section 7(a).
 
5. Administration.
 
(a) The Board shall administer the Plan.
 
(b) The Board shall have full and complete authority to establish any rules and
regulations it deems necessary or appropriate relating to the Plan, to interpret
and construe the Plan and those rules and regulations, to correct defects and
supply omissions, to determine the Eligible Executives who shall become
Participants for any Performance Cycle, to determine the Performance Goals and
other terms and conditions applicable to each Award, to determine the
achievement of Performance Goals and approve all Awards, to determine whether
and to what extent Awards may be paid on a deferred basis, to make all factual
and other determinations arising under the Plan, and to take all other actions
the Board deems necessary or appropriate for the proper administration of the
Plan.
 
(c) The Board may from time to time delegate the performance of its ministerial
duties under the Plan to any officers or employees of the Company or any of its
Affiliates, a committee of such officers or employees, or such other person or
persons as the Board may select.
 
(d) The Board’s administration of the Plan, including all such rules and
regulations, interpretations and construals, selections, factual and other
determinations, approvals, decisions, delegations, amendments, terminations and
other actions as the Board shall see fit shall be final and binding on the
Company and its Subsidiaries, stockholders and all employees, including
Participants and their beneficiaries. Any decision made by the Board in good
faith in connection with its administration of or responsibilities under the
Plan shall be conclusive on all persons.





--------------------------------------------------------------------------------



 



 
(e) The Board may engage and rely on the advice of such advisors, consultants or
data as it considers necessary or desirable in selecting eligible key employees,
in designating applicable Performance Goals, and in determining attainment of
Performance Goals and the amount of incentive awards under the Plan, and in
performing its other duties under the Plan.
 
(f) The Company and/or its participating Subsidiaries shall pay the costs of
Plan administration.
 
6. Performance Goals.
 
(a) Establishment of Incentive Pool(s).  Not later than three months after the
beginning of each Performance Cycle, the Board shall establish in writing an
Incentive Pool which shall be equal to the sum of the annual target awards
specified by the Board for each Plan Year within the Performance Cycle, and from
which Awards (if any) will be paid with respect to each such Plan Year. The
Board shall designate the Participants who are eligible to share in each such
Incentive Pool (subject to the Board’s right to add new Participants during the
Performance Cycle in accordance with Section 4(b) above). The amount payable
with respect to each Incentive Pool (or portion thereof) shall be based on the
attainment of one or more specified Performance Goals, weighted in such manner
as the Board determines, and based on or contingent upon the level of
achievement of threshold, target and maximum performance (as set by the Board)
of the stated Performance Goals. The amount payable for any Plan Year within the
Performance Cycle upon the achievement of the maximum level of Performance Goals
shall not exceed 200% of the amount payable upon the achievement of the target
level of Performance Goals.
 
(b) Performance Goals.  The Performance Goals for each Performance Cycle shall
be based on three-year financial, operational, regulatory, legislative and any
other goals of the Company established by the Board. With respect to each such
goal, the Board shall specify desired levels of improvement and annual targets
for each Plan Year within such Performance Cycle. Each Performance Goal may be
expressed on an absolute or relative basis and may include comparisons based on
current internal targets, the past performance of the Company, its Subsidiaries
or business units or the past or current performance of other companies
(including industry or general market indices), or a combination of any of the
foregoing, and may be applied at various organizational levels.
 
(c) Impact of Extraordinary Items.  The Board may, in its sole discretion,
adjust or modify any Performance Goals on account of any extraordinary changes
or events which occur during a Plan Year or Performance Cycle, including without
limitation, extraordinary corporate transactions or changes in accounting
practices or the law.
 
7. Determination of Award Amounts for Any Plan Year.
 
(a) Determination of Attainment of Performance Goals.  As soon as practicable
following the end of each Plan Year, the Board shall evaluate the extent to
which the applicable Performance Goals have been met for the Plan Year, and
determine the amount of the Incentive Pool and the amount of the Award to be
payable to each Participant for such Plan Year. An Award payable with respect to
a Participant whose participation commenced after the first day of a Plan Year,
in accordance with Section 4(b), shall be prorated based on the actual
achievement of Performance Goals for such Plan Year and the number of days
within such Plan Year during which the Participant participated in the Plan.
 
(b) Board Discretion to Determine Amount of Award.  The Board shall have
absolute discretion to increase or reduce the amount of the Award otherwise
payable to any Participant for a Plan Year pursuant to Section 7(a), and the
Board may decide not to pay any Award to a Participant for the Plan Year, based
on such criteria, factors and measures as the Board in its sole discretion may
determine, including but not limited to individual performance or impact and
financial and other performance or financial criteria of the Company, a
Subsidiary or other business unit in addition to those listed in Section 6(b).
 
8. Vesting and Timing of Payments.
 
(a) Timing of Payments — General.  One-third of the amount of each Award
approved by the Board with respect to a Plan Year shall be payable to the
Participant as soon as administratively practicable after the date of such
approval. The remaining portion of such Award shall vest and become payable in
equal installments on the first and second anniversaries of the date of such
approval, provided that the Participant remains in continuous employment with
the Company or one of its Affiliates as of the date of such payment, or
otherwise becomes vested in such payments pursuant to Section 8(b). No portion
of an Award shall be treated as earned by a Participant prior to the date on
which it is paid.





--------------------------------------------------------------------------------



 



 
(b) Effect of Termination of Employment or Change in Position.
 
(1) Retirement, Death, Disability.  If a Participant’s employment terminates
during a Plan Year on account of Retirement, death or Disability, such
Participant (i) shall become fully vested in any Awards approved by the Board
for any prior Plan Year and (ii) shall be entitled to a prorated Award, if any,
for the Plan Year in which such termination occurs, based on the actual
achievement of Performance Goals for such Plan Year and the number of days
within such Plan Year during which the Participant was an Eligible Executive.
 
(2) Separation Under Severance Plan.  If a Participant’s employment terminates
during a Plan Year under circumstances which entitle the Participant to
severance benefits under an executive severance plan maintained by the Company
or one of its Affiliates, including an involuntary termination by the Company
without Cause, and the Participant is eligible for and satisfies all of the
conditions to the receipt of such severance benefits, then to the extent
provided in such severance plan the Participant (i) shall become fully vested in
any Awards approved by the Board for any prior Plan Year and (ii) shall be
entitled to a prorated Award, if any, for the Plan Year in which such
termination occurs, based on the actual achievement of Performance Goals for
such Plan Year and the number of days within such Plan Year during which the
Participant was an Eligible Executive.
 
(3) Termination for Cause, Voluntary Resignation.  If a Participant’s employment
terminates during a Plan Year for any reason other than as described in
Section 8(b)(1) or 8(b)(2), including a termination of employment by the Company
for Cause or, except as provided in Section 8(b)(2), a resignation by the
Participant for a reason other than Retirement, such Participant (i) shall
forfeit any unvested Awards approved by the Board for any prior Plan Year and
(ii) shall not be entitled to an Award for the Plan Year in which such
termination occurs.
 
(4) Change in Employment Position.  If a Participant’s employment position
within the Company changes during a Plan Year, then (i) any Awards approved by
the Board for any prior Plan Year shall continue to vest subject to the
continued employment of the Participant, in accordance with Section 8(a), and
(ii) the Participant shall be eligible for an Award, if any, for the Plan Year
in which his or her employment position changes, based on the actual achievement
of Performance Goals for such Plan Year and determined by prorating the amount
of the Award that would be payable with respect to each of the Participant’s
employment positions, based on the number of days within such Plan Year during
which the Participant was employed in such position.
 
(5) Leave of Absence.  If during a Plan Year a Participant commences a leave of
absence that is approved by the Board, then (i) any Awards approved by the Board
for any prior Plan Year shall continue to vest subject to the continued
employment of the Participant, in accordance with Section 8(a), and (ii) the
Participant shall be eligible for a prorated Award, if any, for that Plan Year
and any subsequent Plan Year during which such leave of absence continues, based
on the actual achievement of Performance Goals for such Plan Year and the number
of days within such Plan Year during which the Participant was actively
employed.
 
9. Source, Time and Manner of Payment, Interest.  Each Participant’s Award for a
Plan Year shall be paid in cash, solely from the general assets of the Company
or its Subsidiaries, without interest, as soon as reasonably practicable after
the Award becomes vested and payable pursuant to Section 8. Any Award for a Plan
Year which becomes vested and payable to a Participant whose employment
terminates pursuant to Section 8(b)(1) or 8(b)(2) shall be payable at the same
time such Award would have been payable if the Participant had continued in
employment with the Company. This Plan is intended to comply with the
requirements of section 409A of the Code, and shall be interpreted and construed
accordingly, and the timing of any payments under the Plan shall be
automatically modified to the extent necessary to comply with such requirements.
 
10. Designation of Beneficiaries.  Each Participant from time to time may name
any person or persons (who may be named concurrently, contingently or
successively) to whom the Participant’s Award under the Plan is to be paid if
the Participant dies before receipt of the Award. Each such beneficiary
designation will revoke all prior designations by the Participant, shall not
require the consent of any previously named beneficiary, shall be in a form
prescribed or permitted by the Company and will be effective only when filed
with the Company during the Participant’s lifetime. If a Participant fails to so
designate a beneficiary before death, or if the beneficiary so designated
predeceases the Participant, any Award payable after the Participant’s death
shall be paid to the Participant’s estate.





--------------------------------------------------------------------------------



 



 
11. No Assignment of Rights.  No Participant or other person shall have any
right, title or interest in any Award under this Plan prior to the payment
thereof to such person. The rights or interests of Participants under this Plan
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntarily or involuntarily, and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, charge, garnish, execute on,
levy or otherwise dispose of any right to an Award or any payment hereunder
shall be void.
 
12. No Greater Employment Rights.  The establishment or continuance of this Plan
shall not affect or enlarge the employment rights of any Participant or
constitute a contract of employment with any Participant, and nothing herein
shall be construed as conferring upon a Participant any greater rights to
employment than the Participant would otherwise have in the absence of the
adoption of this Plan.
 
13. No Right to Ongoing Participation.  The selection of an individual as a
Participant in the Plan for any Performance Cycle shall not require the
selection of such individual as a Participant for any subsequent Performance
Cycle, or, if such individual is subsequently so selected, shall not require
that the same opportunity for an incentive award provided the Participant under
the Plan for an earlier Performance Cycle be provided such Participant for the
subsequent Performance Cycle.
 
14. No Personal Liability.  None of the Company, its Affiliates or any Board
member or delegate shall be personally liable for any act done or omitted to be
done in good faith in the administration of the Plan.
 
15. Unfunded Plan.  No Participant or other person shall have any right, title
or interest in any property of the Company or its Affiliates, and nothing herein
shall require the Company or any Affiliate to segregate or set aside any funds
or other property for the purpose of making any payment under the Plan.
 
16. Facility of Payment.  When a person entitled to an incentive award under the
Plan is under legal disability, or, in the Board’s opinion, is in any way
incapacitated so as to be unable to manage such person’s affairs, the Board may
direct the payment of an incentive award directly to or for the benefit such
person, to such person’s legal representative or guardian, or to a relative or
friend of such person. Any payment made in accordance with the preceding
sentence shall be a full and complete discharge of any liability for such
payment under the Plan, and none of the Board, the Company or any Affiliate
shall be under any duty to see to the proper application of such payment.
 
17. Withholding for Taxes and Benefits.  The Company or any of its Affiliates
may withhold from any payment to be made under the Plan all appropriate
deductions for employee benefits, if applicable, and such amount or amounts as
may be required for purposes of complying with the tax withholding obligations
under federal, state and local income and employment tax laws.
 
18. Amendment and Termination.  The Board may amend the Plan at any time and
from time to time, in whole or in part, and may terminate the Plan at any time,
which amendment or termination may include the modification, reduction or
cancellation of any prospective Award hereunder which has not been approved by
the Board pursuant to the terms of the Plan prior to the time of any such
amendment or termination, provided that no such amendment or termination shall
change the terms and conditions of payment of any Award the final amount of
which the Board has approved for payment to a Participant without such
Participant’s consent.
 
19. Applicable Law.  The Plan shall be construed under the laws of the State of
Illinois, other than its laws with respect to choice of laws.

